Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 1 of 7 PageID #: 270




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
O’KEITH LEWIS, JR.,                                        :
                                                           :            MEMORANDUM AND ORDER
                                        Plaintiff,         :              17-cv-01666 (DLI) (AKT)
                                                           :
                       -against-                           :
                                                           :
THE COUNTY OF NASSAU, NASSAU                               :
COUNTY POLICE DEPARTMENT,                                  :
DETECTIVE ANTHONY ALMANZAR,                                :
Shield No. 179, and POLICE OFFICERS                        :
“JOHN DOES” No. 1-5, in their official and                 :
individual capacity,                                       :
                                                           :
                                        Defendants. :
---------------------------------------------------------- x

DORA L. IRIZARRY, United States District Judge:

        On March 25, 2017, O’Keith Lewis, Jr. (“Plaintiff”) commenced this action pursuant to 42

U.S.C. § 1983 against the County of Nassau (“Nassau County”), Nassau County Police

Department (“NCPD”), and Detective Anthony Almanzar, Shield No. 179 (“Det. Almanzar”)

(collectively, “Defendants”).1 See, generally, Compl., Dkt. Entry No. 1. On January 16, 2018,

Ralph J. Reissman, Esq. filed a notice of appearance on behalf of all Defendants. See, Notice of

Appearance, Dkt. Entry No. 19. However, on January 30, 2019, Mr. Reissman filed a Declaration

of Amended Notice of Appearance clarifying his representation noting that he represented Nassau

County and NCPD, but not Det. Almanzar because he is not a member of the NCPD. See, Decl.

of Am. Notice of Appearance, Dkt. Entry No. 22. According to an affidavit of service dated

October 23, 2017, belatedly filed by Plaintiff on February 26, 2019, Plaintiff served the summons

and complaint on Det. Almanzar by delivering copies of each to Officer Fuller, Shield No. 1254,


        1
          Plaintiff also names as defendants “Police Officers ‘John Does’ No. 1-5, in their official and individual
capacity.” To date, Plaintiff has not identified these unnamed defendants. Accordingly, the claims against them are
dismissed. See, Coward v Town and Village of Harrison, 665 F. Supp.2d 281, 300-01 (S.D.N.Y. 2009).
Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 2 of 7 PageID #: 271




at the Hempstead Village Police Department, 99 Nicholas Court, Hempstead, NY 11550. See, Aff.

of Service, Dkt. Entry No. 27. Det. Almanzar neither has answered the complaint nor otherwise

appeared in this case.

       Since inception, Plaintiff’s counsel (“Counsel”) has violated court rules and orders

consistently. By electronic order dated June 30, 2017, the magistrate judge notified Counsel to

appear for an initial conference on August 11, 2017. Counsel did not appear. See, Electronic

Order dated August 18, 2017. Counsel then was “directed to submit a letter no later than August

22, 2017 explaining her failure to appear as well as the failure to seek an adjournment in

compliance with the Court’s Rules” and the initial conference was rescheduled for September 5,

2017. Id. Counsel never filed the letter and failed to appear at the September 5, 2017 conference.

See, Dkt. Entry No. 6. Consequently, Counsel was ordered to appear “and show cause why she

should not be sanctioned, up to and including the prospect of a contempt finding, for her failure to

comply with the Orders of this Court.” Id.

       Counsel appeared at the show cause hearing on September 29, 2017. Dkt. Entry No. 7.

There was no appearance by Defendants because Counsel had not served the complaint in violation

of Rule 4(m) of the Federal Rules of Civil Procedure. Id. The magistrate judge directed Counsel

to serve the complaint properly and file proof of service by October 20, 2017, emphasizing that, if

Counsel did not comply with the deadline, the magistrate judge would recommend dismissal of

the action. Id. Again, Counsel violated a court order by serving the complaint on October 20,

2017, but not filing proof of service as required; instead, Counsel filed the summonses. See, Dkt.

Entry No.s 15 – 17 and Electronic Order dated October 27, 2017. Counsel was directed to file

proof of service forthwith. Id. Counsel did not comply prompting the magistrate judge to advise

Counsel that she would be issuing a report and recommendation to the district judge



                                                 2
Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 3 of 7 PageID #: 272




recommending dismissal for failure to prosecute.              Yet again, Counsel did not comply. On

December 1, 2017, the magistrate judge noted Counsel’s noncompliance and advised that she

would proceed to provide a report and recommendation to the district judge recommending

dismissal. See, Order, Dkt. Entry No. 18.

        Upon defense counsel’s entry in the case on January 16, 2018, the magistrate judge directed

Counsel to file proof of service no later than January 24, 2018, admonishing that failure to comply

would result in the automatic imposition of sanctions. See, Order, Dkt. Entry No. 20. Once more,

Counsel did not comply.

        After nearly a year of inactivity in this case, on January 4, 2019, the Hon. Joseph F. Bianco,

then United States District Judge assigned to this case2, ordered Counsel to file a status report letter

by January 25, 2019. See, Electronic Order dated January 4, 2019. Again, Counsel did not comply.

Thereafter, on January 29, 2019, the magistrate judge issued an order to show cause at a hearing

to be held on February 26, 2021 why the action should not be dismissed, and Counsel sanctioned

for her failure to comply with multiple orders to file proof of service of the summons and complaint

upon Defendants and with Judge Bianco’s status report order. See, Order to Show Cause, Dkt.

Entry No. 21.

        Counsel waited to file proof of service until just hours before the show cause was hearing

held on February 26, 2019. See, Dkt. Entry Nos. 25 – 27. At the hearing, inter alia, Counsel

requested that the case not be dismissed and stated that she wished to move forward with the case.

Minute Entry and Order Re: Show Cause Hearing, Dkt. Entry No. 29, at ¶ 4. So as not to penalize

Plaintiff who had been unaware until just before the hearing of Counsel’s noncompliance, the

magistrate judge, inter alia, directed Counsel to move for an entry of notation of default and default


        2
          On March 8, 2019, this case was reassigned to the undersigned district judge due to the appointment of
Judge Bianco to the Second Circuit Court of Appeals.

                                                       3
Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 4 of 7 PageID #: 273




judgment against Det. Almanzar by April 4, 2019, and within two weeks of the hearing to file a

stipulation of dismissal as to NCPD because it is not a suable entity and amending the caption

accordingly. Id. at ¶¶ 6-7. Other procedures and deadlines, including for discovery and dispositive

motion practice, were discussed and set. See generally, Id. To date, Counsel has not taken any

steps whatsoever to prosecute this case against Det. Almanzar. Nor did Counsel ever file a

stipulation of dismissal as to NCPD or request amendment of the case caption removing NCPD as

a party, resulting in defense counsel to move for summary judgment dismissing NCPD from this

case.   Accordingly, for the reasons set forth below, this action is dismissed with prejudice as to

Det. Almanzar for failure to prosecute.

                           LEGAL STANDARD and DISCUSSION

        “The authority of a court to dismiss sua sponte for lack of prosecution has generally been

considered an ‘inherent power,’ governed not by rule or statute, but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). “Under [Federal Rule of Civil

Procedure 41(b)] and the inherent power of a court to dismiss for failure to prosecute, a district

judge may, sua sponte, and without notice to the parties, dismiss a complaint for want of

prosecution, and such dismissal is largely a matter of the judge’s discretion.” Taub v. Hale, 355

F.2d 201, 202 (2d Cir. 1966).

        A district court considering dismissal for failure to prosecute must weigh five factors: (1)

the duration of the plaintiff’s failure to comply with the court order; (2) whether plaintiff was on

notice that failure to comply would result in dismissal; (3) whether the defendants are likely to be

prejudiced by further delay in the proceedings; (4) a balancing of the court’s interest in managing

its docket with the plaintiff’s interest in receiving a fair chance to be heard; and (5) whether the



                                                 4
Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 5 of 7 PageID #: 274




judge has adequately considered a sanction less drastic than dismissal. Peters v. Dep’t of Corr. of

N.Y.C., 306 F.R.D. 147, 149 (S.D.N.Y. 2015). No one factor is dispositive. Nita v. Conn. Dep’t

of Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994).

         Here, all factors weigh heavily in favor of dismissing Det. Almanzar from this action. From

the very beginning of this four-year long action and through to summary judgment motion practice

(See, Order dated April 13, 2021), Counsel has consistently and persistently violated the Federal

Rules of Civil Procedure, the Court’s Local Rules, and Court Orders.3 As demonstrated above,

repeated warnings by the magistrate judge and the district judge then assigned to the case that

failure to comply with court orders and proper procedures would result in dismissal of this action

in its entirety and the imposition of sanctions, went unheeded by Counsel. Even the imposition of

a $500 fine could not motivate Counsel to comply. See, Dkt Entry No. 33.

         Given the age of this case, it is reasonable to assume that Det. Almanzar would be

prejudiced by permitting this case to go forward against him. Significantly, while he has not

appeared in this case, based on the information available on the docket, it appears that Det.

Almanzar may not have been served properly. There is no proof in the record as to which agency

employed Det. Almanzar. Counsel was put on notice that service of process on Det. Almanzar

may have been defective when defense counsel filed an Amended Notice of Appearance stating

that Det. Almanzar was not employed by the NCPD or Nassau County as alleged in the complaint.

Yet, Counsel did nothing. She did not seek leave to amend the summons or the complaint. In any

event, whether or not Det. Almanzar was served properly, if at all, it is clear from the history of


3
  As this Court noted in its Electronic Order of April 13, 2021 in which Plaintiff’s memorandum in opposition was
stricken for a number of errors and the facts contained in Defendant’s Rule 56.1 Statement were deemed admitted due
to Counsel’s failure to submit a Rule 56.1 Statement in response, Counsel was given seven extensions of the deadline
in which to file a cross-summary judgment motion and she did not file the motion at all, even after the Court expressly
stated that no further extensions would be granted. Accordingly, the Court deemed Plaintiff’s right to file a cross-
motion for summary judgment waived. This most recent conduct by Counsel underscores the futility of granting
Counsel any additional time to pursue this case against Det. Almanzar.

                                                          5
Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 6 of 7 PageID #: 275




this case that Counsel did not take any steps whatsoever to prosecute this case against Det.

Almanzar despite numerous directives to do so by the Court and warnings that failure to comply

would result in dismissal for failure to prosecute. Moreover, at this stage in the litigation,

discovery is closed, and this Court is poised to render a decision on the motion for summary

judgment filed by the appearing Defendants. To permit Counsel additional time to pursue a case

against Det. Almanzar would be an unreasonable use of precious Court time and resources and

would put Det. Almanzar at a tremendous disadvantage for the reasons already stated.

       This case has been pending for four (4) years. Discovery is now concluded, and the parties

have engaged in summary judgment motion practice. This Court is poised to render a decision on

the summary judgment motion. Counsel has been given ample time, consideration, warnings and

opportunities to correct her contumacious conduct. Lesser sanctions have been imposed to no

avail. The Court has no reason to believe, given Counsel’s behavior to date, that Counsel would

prosecute this case against Det. Almanzar properly, as required by procedural and court rules.

Given Plaintiff’s persistent utter disregard for court orders, local rules and the Federal Rules of

Civil Procedure, this case is dismissed, with prejudice, against Defendant Detective Anthony

Almanzar for failure to prosecute.




                                                6
Case 2:17-cv-01666-DLI-AKT Document 48 Filed 09/16/21 Page 7 of 7 PageID #: 276




                                      CONCLUSION

       For the reasons set forth above, Defendant Detective Anthony Almanzar is dismissed from

this action with prejudice.



SO ORDERED.

Dated: Brooklyn, New York
       September 16, 2021

                                                                    /s/
                                                           DORA L. IRIZARRY
                                                         United States District Judge




                                              7
